DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-6, drawn to a foaming composition, classified in C08K5/205.
Group II. Claims 7-12, drawn to a method of forming a foam material, classified in C09J9/08.

The inventions are independent or distinct, each from the other because:  Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product can be used in a materially different process. For example, the product can be used in a process where the foaming composition is heated at 180˚C or in a process where the components are not decomposed and a foam is not formed.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

It is necessary to search for the inventions in a manner that is not likely to result in finding art pertinent to the other inventions because different search queries would be required for the different Groups. For example, a search for the invention of Group II would involve utilizing the search query “heating,” "temperature,” and “decomposing” which would not result in finding prior art pertinent the invention of Group I, which does not require a heating to a given temperature or a decomposition. Additionally, the different groups have a separate classification as shown above.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
Applicant is required to elect a species for each of the following Elections A, B, C, and D discussed below:
This application contains claims directed to the following patentably distinct species:
ELECTION A: Applicant is required to elect whether R1 is (a) an aliphatic compound, (b) an alicyclic compound, (c) an aromatic compound, (d) an alkyl substituted aromatic compound, (e) a polyether oligomer, or (f) a polyester oligomer. The relevant claims are claims 1 and 8. 

ELECTION B: Applicant is required to elect whether R3 is (i) a C1-12 polyether amine, (ii) alkylamine, (iii) cyclic alkyl amine, of (iv) aromatic amine. The relevant claims are claims 3 and 9. 
ELECTION C:  Applicant is required to elect whether the amine compound is (1) triethylenetetramine, (2) trimethylhexamethylenediamine, (3) polyethyleneimine, (4) 1,3-bis(aminomethyl)cyclohexane, (5) m-xylylenediamine, (6) polyoxypropylenediamine, (7) polyetheramine, or (8) ethylenediamine. The relevant claims are claims 4 and 10. 

ELECTION D:  Applicant is required to elect the epoxy compound. The relevant claims are claims 5 and 11. It is noted that an appropriate election could either specify the epoxy compound, such as 1,4-butanediol diglycidyl ether OR specify m, R4, and R5, for example, R4 is butylene, R5 is H, and m is 2.

The species are independent or distinct because:
FOR ELECTION A: The species are independent or distinct because each species is a different chemical moiety containing different chemical structures and different chemical reactivity. For example, polyesters are polymers which have repeat ester groups which are absent in the other species. Aromatic compounds have aromatic groups which are absent in the other species. An alicyclic compound has a cyclic group but is also not aromatic.  In addition, these species are not obvious variants of each other based on the current record.

FOR ELECTION B: The species are independent or distinct because each species is a different chemical moiety containing different chemical structures and different chemical reactivity. For example, a polyether amine is a polymeric compound having repeat ether groups and a single amine group. The other species are not polymeric. Likewise, an aromatic amine contains an aromatic group which is absent from the other species. In addition, these species are not obvious variants of each other based on the current record.

FOR ELECTION C: The species are independent or distinct because each species is a different chemical moiety containing different chemical structures and different chemical reactivity. For example, m-xylylenediamine has an aromatic group present which is absent from the other species. Additionally, polyethyleneimine is a polymeric amine having nitrogen atoms in the backbone. Polyoxypropylenediamine is a polymer of propylene glycol having two amine groups. Ethylene diamine is a small molecule having only two amine groups compared to triethylenetetramine which has four amine groups. In addition, these species are not obvious variants of each other based on the current record.

FOR ELECTION D: The species are independent or distinct because each species is a different chemical moiety containing different chemical structures and different chemical reactivity. For example, R4 can be aliphatic compounds, alicyclic compound, aromatic compounds, polyether oligomers, or polyester oligomers. Polyesters are polymers which have repeat ester groups which are absent in the other species. Aromatic compounds have aromatic groups which are absent in the other species. An alicyclic compound has a cyclic group but is also not aromatic. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. For Election A, no claims are generic. For Election B, claims 1 and 7 are generic. For Election C, claims 1 and 7 are generic. For Election D, claims 1 and 7 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

FOR ELECTION A: It is necessary to search for the species in a manner that is not likely to result in finding art pertinent to the other species because different search queries would be required. For example, a search for the species (e) polyether oligomer would involve utilizing the search query “polyether” which would not result in finding prior art pertinent to the other species. Likewise, a search for species (f) polyester oligomer would involve utilizing the search query “polyester” which would not result in finding prior art pertinent to the other species. Likewise, a search for species (b) alicyclic compound would involve utilizing the search query “alicyclic” which would not result in finding prior art pertinent to the other species.

FOR ELECTION B: It is necessary to search for the species in a manner that is not likely to result in finding art pertinent to the other species because different search queries would be required. For example, a search for the species (i) a C1-12 polyether amine would involve utilizing the search query “polyether” which would not result in finding prior art pertinent to the other species. Likewise, a search for species (iv) aromatic amine would involve utilizing the search query “aromatic” which would not result in finding prior art pertinent to the other species. 

FOR ELECTION C: It is necessary to search for the species in a manner that is not likely to result in finding art pertinent to the other species because different search queries would be required. For example, a search for the species (1) triethylenetetramine would involve utilizing the search query “triethylenetetramine” which would not result in finding prior art pertinent to the other species. Likewise, a search for species (6) polyoxypropylenediamine would involve utilizing the search query “polyoxypropylenediamine” which would not result in finding prior art pertinent to the other species. 

FOR ELECTION D: It is necessary to search for the species in a manner that is not likely to result in finding art pertinent to the other species because different search queries would be required. For example, a search for the species polyether oligomer would involve utilizing the search query “polyether” which would not result in finding prior art pertinent to the other species. Likewise, a search for species polyester oligomer would involve utilizing the search query “polyester” which would not result in finding prior art pertinent to the other species. Likewise, a search for species alicyclic compound would involve utilizing the search query “alicyclic” which would not result in finding prior art pertinent to the other species.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766